—Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of sodomy in the third degree (Penal Law § 130.40 [2]) and sexual abuse in the third degree (Penal Law § 130.55). Pursuant to the plea agreement, he was promised a maximum aggregate term of incarceration of 1 to 3 years. Although defendant was sentenced in accordance with the terms of the plea agreement, he contends that County Court improperly relied upon inaccurate information in the presentence report in imposing the maxi*1011mum sentence under the plea agreement and that the court abused its discretion in failing to conduct a presentence conference with respect to that inaccurate information. He further contends that he was denied effective assistance of counsel based on defense counsel’s failure to request a presentence conference. We conclude that defendant’s contentions are without merit. The alleged inaccuracies in the presentence report were noted on the record by defense counsel prior to the imposition of sentence. Thus, the court did not abuse its discretion in failing to conduct a presentence conference with respect to those alleged inaccuracies (see, GPL 400.10), nor did defense counsel’s failure to request such a conference constitute ineffective assistance of counsel (see generally, People v Baldi, 54 NY2d 137, 147). The sentence is neither unduly harsh nor severe. (Appeal from Judgment of Cattaraugus County Court, Himelein, J. — Sodomy, 3rd Degree.) Present — Pigott, Jr., P. J., Wisner, Hurlbutt, Kehoe and Burns, JJ.